Title: To George Washington from Major General Horatio Gates, 28 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            Hartford 28th October 1778.
          
          I am just now honour’d with the receipt of Your Excellency’s Letter of Yesterday’s date. The Orders respecting the Cloathing of these three Brigades, shall, as far as in my power, be complied with; I have this morning written to Major Measam, and inclosed Your Excellency’s Letter to him, upon that Subject. A great Quantity of Flour has passed through this Town, this Summer, in it’s way to Boston, & the Eastern States, upon private Account. This morning a Team with  Barrels, was, by my Order, stopped at the Ferry; for, we have not one handfull in the public Stores. Colonel Hubbard the Deputy Quarter Master General for this Town, writes by this conveyance to General Greene upon the Subject. The Colonel says, he can procure any number of Teams to go from hence to Fish-Kills, if Loads can be furnish’d them there, or at the Fish-Kill landing. I desire Your Excellency’s Orders for my continuing to detain the Flour, passing to the Eastward, upon private Account: I hear there is a very considerable Quantity of it, now upon the Road; but I shall not presume to act decisively without Authority: And the object is so important that I think myself justifiable for what I have ’till now done. I have no Intelligence of the Enemy’s motions since I last wrote to Your Excellency, & inclosed Major Gray’s Letter; in the packet is a New York News paper of the 20th Instant, sent me by Governor Trumbull; the paragraph most worthy our remark, is, that I have noticed with my pen; The Eldest Captains of the Fleet are, with the Transport Agents, gone passengers in Transports to England; and many others, whom I think would remain, if all hopes of an Offensive War were not abandoned. I am Sir Your Excellencys most Obedt Servant
          
            Horatio Gates
          
        